Citation Nr: 1329234	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  11-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served during the Vietnam era from November 1968 
to August 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2010 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The case was subsequently 
transferred to the RO in Montgomery, Alabama.  

The Veteran indicated in his May 2011 VA Form 9 that he 
wished to testify at a hearing before the Board.  The 
Veteran was subsequently notified in October 2012 that he 
had been scheduled for such a hearing in December 2012; 
however, later that month, he withdrew his request for a 
hearing.  Accordingly, there is no outstanding hearing 
request.  See 38 C.F.R. § 20.704(e) (2012).

The Board notes that, in addition to the paper claims file, 
there is a Virtual VA paperless claims file associated with 
the Veteran's claim.  A review of the documents in that file 
reveals documents that are either duplicative of the 
evidence or irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2010 in 
connection with his claims.  With regard to a left shoulder 
disorder, the examiner diagnosed him with degenerative 
arthrosis of the left shoulder with a partial rotator cuff 
tear and opined that it was less likely as not due to or a 
result of his military service.  In rendering this opinion, 
the examiner acknowledged that the Veteran had a left 
clavicle fracture in service, but also noted that the 
service treatment records were negative for any ongoing 
treatment and a July 1970 separation examination revealed 
normal upper extremities.  She further observed that the 
Veteran did not seek treatment or complain of any shoulder 
problems for over 38 years.  However, the Veteran has 
reported that he has had shoulder pain since service.  The 
examiner did not discuss the Veteran's competent lay 
statements in her rationale.  It would have also been 
helpful if the examiner had brought her expertise to bear in 
this case regarding medically known or theoretical causes of 
such a disorder or described how it generally presents or 
develops in most cases.

Similarly, the June 2010 VA examiner diagnosed the Veteran 
with a partial medical meniscus tear of the left knee and 
opined that it was less likely as not caused by or a result 
of his military service.  In so doing, she noted that there 
was evidence of acute left knee arthritis due to pyogenic 
organisms in May 1969, but she also observed that the 
inflammation later subsided and that the symptoms and 
temperature returned to normal.  It was further noted that 
the Veteran returned to duty and that there was no ongoing 
evaluation or treatment.  His separation examination 
revealed normal lower extremities, and he did not seek 
treatment for over 38 years.  However, the Veteran has 
indicated that he has had pain in his knee "over the years," 
and denied that he has suffered any other injuries to his 
left knee.  The examiner did not discuss these allegations 
in her rationale, nor did she discuss how a disorder 
generally develops.  

When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Based on the foregoing, the Board finds that a 
clarifying medical opinion is necessary to determine the 
nature and etiology of the Veteran's current left shoulder 
and left knee disorders.

The Board also notes that there may be additional treatment 
records that are not associated with the claims file.  In 
this regard, the June 2010 VA examiner noted that the 
Veteran "sought medical attention in VA system in approx 
[sic] 2000" for his shoulder.  However, the earliest VA 
medical records relating to the Veteran's shoulder are dated 
in August 2008.  The examiner later noted that "the record 
is silent with respect to an active chronic left shoulder 
condition until VA treatment records in August 2008."  It is 
therefore unclear whether the examiner misspoke or was 
referring to treatment records that are not currently of 
record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his left 
shoulder and left knee disorder.  After 
acquiring this information and obtaining 
any necessary authorization, the RO/AMC 
should obtain and associate these 
records with the claims file. 

The RO/AMC should obtain any outstanding 
VA medical records dated from January 
2000 to the present.

2.  The RO/AMC should refer the 
Veteran's claims folder to the June 
2010 VA examiner or, if she is 
unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology 
of any left shoulder disorder and left 
knee disorder that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements. 

The Veteran's service treatment records 
document a left clavicle fracture in 
June 1970, as well as left knee 
arthritis due to pyogenic organisms in 
May 1969.  The Veteran has stated that 
he has had left shoulder pain since his 
military service.  He has also 
indicated that he has had left knee 
pain "over the years" and denied that 
he has suffered any other injuries to 
his left knee.

It should be noted that the Veteran is 
competent to attest to matters of which 
he has first-hand knowledge, including 
observable symptomatology.  If there is 
a medical basis to support or doubt the 
history provided by the Veteran, the 
examiner should provide a fully 
reasoned explanation.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's current left 
shoulder and left knee disorders 
manifested in service or are otherwise 
causally or etiologically related to 
his military service, including his 
documented symptomatology therein.

In rendering these opinions, the 
examiner should address the Veteran's 
own lay statements.  He or she should 
also discuss medically known or 
theoretical causes of the disorders and 
describe how such disorders generally 
present or develop in most cases.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.) 

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Because it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2012), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  After completing the above actions, 
the RO/AMC should conduct any other 
development as may be indicated as a 
consequence of the actions taken in the 
preceding paragraphs.  
 
4.  When the development has been 
completed, the case should be reviewed 
by the RO/AMC on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

